Per Curiam.
Third-party plaintiff appeals from a judgment of no cause of action in favor of third-party defendant entered by the trial court sitting without a jury on the basis that the alleged negligence of defendant had not been established.
A review of the trial record fails to establish that the findings of the trial judge which support his judgment are clearly erroneous. OCR 1963, 517.1.
Affirmed, with costs to third-party defendant.
Quinn, P. J., and Fitzgerald and J. H. G-illis, JJ., concurred.